DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
The claim objections have been withdrawn in view of the claim amendments.
The nonstatutory double patenting rejection has been withdrawn upon further consideration.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Robert Selfaison on 06/30/22.
The application has been amended as follows:

21. (Currently Amended) A method for managing online data element secure sharing, the method including: 
receiving, at a server, a request from a data consumer to synchronize online user activity data from the server with online user activity data of the data consumer, the request including a data consumer identifier provided to the data consumer after successful registration; 
determining, by the server, one or more processing rules associated with the data consumer and/or the data consumer identifier; 
determining, by the server, whether the online user activity data from the server is designated to be processed based on the one or more processing rules; 
processing, by the server, the online user activity data from the server when the server determines the online user activity data from the server is designated to be processed based on the one or more processing rules to generate processed online user activity data from the server; 
transmitting the online user activity data from the server to be synced with the online user activity data of the data consumer by generating and distributing encrypted certificates that allow access to the processed online user activity data; and 
tracking the distribution of the encrypted certificates.

28. (Currently Amended) A system for managing online data secure sharing, the system including: 
at least one data storage device storing instructions for securely managing online data sharing; and 
at least one processor configured to execute the instructions to perform operations managing online data secure sharing, the operations comprising: 
receiving, at a server, a request from a data consumer to synchronize online user activity data from the server with online user activity data of the data consumer, the request including a data consumer identifier; 
determining, by the server, one or more processing rules associated with the data consumer and/or the data consumer identifier; 
determining, by the server, whether the online user activity data from the server is designated to be processed based on the one or more processing rules; 
processing, by the server, the online user activity data from the server when the server determines the online user activity data from the server is designated to be processed based on the one or more processing rules to generate processed online user activity data from the server; 
transmitting the online user activity data from the server to be synced with the online user activity data of the data consumer by generating and distributing encrypted certificates that allow access to the processed online user activity data; and 
tracking the distribution of the encrypted certificates.

35. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform operations for managing online data secure sharing, the operations comprising: 
receiving, at a server, a request from a data consumer to synchronize online user activity data from the server with online user activity data of the data consumer, the request including a data consumer identifier; 
determining, by the server, one or more processing rules associated with the data consumer and/or the data consumer identifier; 
determining, by the server, whether the online user activity data from the server is designated to be processed based on the one or more processing rules; 
processing, by the server, the online user activity data from the server when the server determines the online user activity data from the server is designated to be processed based on the one or more processing rules to generate processed online user activity data from the server; 
transmitting the online user activity data from the server to be synced with the online user activity data of the data consumer by generating and distributing encrypted certificates that allow access to the processed online user activity data; and 
tracking the distribution of the encrypted certificates.

Allowance
Claims 21-40 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 21, 28 and 35: “receiving, at a server, a request from a data consumer to synchronize online user activity data from the server with online user activity data of the data consumer, the request including a data consumer identifier”, “transmitting the online user activity data from the server to be synced with the online user activity data of the data consumer by generating and distributing encrypted certificates that allow access to the processed online user activity data” and “tracking the distribution of the encrypted certificates” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436